DETAILED ACTION
The following is a response to Applicant’s communications filed April 7, 2022 that included amendments, which have been entered. In Applicant’s response, Applicant amended claims 1, 3, 8, 11, 13, 15, and 19 and canceled claims 2, 4, 6, 12, & 14. As a result of these amendments, claims 1, 3, 5, 7-11, 13, & 15-20 are allowable.


REASONS FOR ALLOWANCE
Claims 1, 3, 5, 7-11, 13, & 15-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC 112
Examiner submits that Applicant’s amendments to claim 19 are sufficient to overcome the 35 USC 112, second paragraph, rejection set forth in the previous action; therefore, this rejection is withdrawn.


35 USC 101
Examiner submits the arguments from Applicant that the claims are directed to patent eligible subject matter in Applicant’s filing on April 7, 2022 are persuasive, particularly those arguments in page 7 of Applicant’s filings.
Examiner finds that the additional elements recited in claims 1 & 11, when viewed as a whole, integrate any recited abstract idea into a practical application under the second prong of Step 2A (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1, and similarly recited in claim 11:
Automated computing machinery that agnostically augments a customer relationship management ("CRM") application, the machinery comprising: 
a leadership hub comprising a module of the automated computing machinery configured with computer memory configured …; and
a campaign management portal comprising a further module of the automated computing machinery operatively coupled for data communications to the leadership hub, the campaign management portal configured with computer memory configured  …;
the leadership hub and the campaign management portal operative to: 
display the template as an overlay of a web page of a CRM; wherein the overlay is a graphical user interface (GUI) under control of an extension of a browser displaying the web page of the CRM, and 
invoke a GUI control widget of the extension to remove the overlay from a window of the browser and display the overlay in the window of the browser, 
wherein each of the leadership hub and the campaign management portal is external to the CRM application, and the automated computing machinery augments the application through one or more web applications independently of a structure or function of the CRM application.

Therefore, the 35 USC 101 rejections set forth in the previous action are withdrawn.

Prior Art
Examiner submits the arguments from Applicant in Applicant’s filing on April 7, 2022 that the combination of the cited references has been shown to describe or render obvious at least the referenced features of claim 1, and similarly claim 11, are persuasive, particularly those arguments in pages 7-8 of Applicant’s filing.
The closest prior art include Ra, et al. (US 20070208858 A1), hereinafter Ra, Reynolds (US 20130144685 A1), hereinafter Reynolds, Spievak, et al. (US 20160173693 A1), hereinafter Spievak, and Heidasch, et al. (US 20130262074 A1), hereinafter Heidasch; however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1 & 11. Examiner submits that these references fail to teach or disclose, either alone or in combination, at the following combination of claim features required by claim 1, and similarly claim 11:
invoke a GUI control widget of the extension to remove the overlay from a window of the browser and display the overlay in the window of the browser.

Ra, Reynolds, Spievak, and Heidasch are each silent with regard to invoking a GUI control widget of the extension to remove the overlay from a window of the browser and display the overlay in the window of the browser. 
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1 & 11 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Ra, Reynolds, Spievak, and Heidasch and/or any other additional reference(s) would be improper to teach the claimed invention.
Accordingly, the prior art rejections set forth in the previous action are withdrawn.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623